Citation Nr: 0845051	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying service connection for 
bilateral hearing loss.

A travel Board hearing was held in September 2008 in New 
York, New York, before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
that hearing is on file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
relating to right ear hearing acuity fails to establish that 
the veteran has demonstrated that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; that auditory thresholds for at 
least three of the frequencies are 26 decibels or more, or 
that speech recognition in the right ear is less than 94 
percent (as defined under 38 C.F.R. § 3.385 (2008).

2.  The veteran's left ear hearing deficit meets the 
threshold definition of impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385 (2008).

3.  The evidence of record shows that the veteran's current 
left ear hearing loss was likely incurred as a result of 
active duty service.



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for left 
ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).


The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in August 2005 and March 2006, that fully 
addressed the notice elements and were sent both prior and 
subsequent to the initial AOJ decision in this matter issued 
in January 2006.  The letters informed the veteran of what 
evidence was required to substantiate the service connection 
claim now on appeal and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, this notice was 
provided in March 2006.  However, as a practical matter, 
inasmuch as the service connection claim being adjudicated on 
the merits herein is being denied, this matter is moot and 
the Board finds no prejudice to the veteran in proceeding 
with the present decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, post-service VA medical 
records, Board hearing testimony and statements from the 
veteran.  The file contains a 2005 VA examination report 
which includes a medical opinion.   

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Factual Background

The veteran filed a service connection claim for bilateral 
hearing loss in August 2005, indicating that he has been 
exposed to acoustic trauma while serving with the United 
States Navy in 1946.  

The service treatment records (STRs) include a January 1946 
induction examination report which reflects that clinical 
evaluation of the ears was normal and that hearing acuity was 
15/15 bilaterally.  A July 1946 examination report again 
reflected that that clinical evaluation of the ears was 
normal and that hearing acuity was 15/15 bilaterally on 
whispered voice testing.  The STRs were entirely negative for 
complaints relating to hearing impairment.

The file contains a VA examination report dated in 1956.  At 
that time, the veteran had no complaints related to hearing 
deficit and hearing acuity was not tested.

VA records include an entry dated in August 2005 at which 
time the veteran complained of ringing in the ears, worsening 
during the previous 6 to 8 months.  The entry indicated that 
the veteran had no other symptoms.  

A VA audio examination was conducted in September 2005 and 
the claims file was reviewed.  The veteran complained of 
periodic tinnitus in the left ear and did not complain of 
hearing loss.  The veteran gave a history of service-related 
(1946) acoustic trauma from weapons fire without wearing 
hearing protection.  The report indicated that whispered 
voice test of July 1946 had revealed 15/15 hearing acuity 
bilaterally.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
10
20
20
25
20

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 26.25 in the right 
ear and 21.25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  Mild sensorineural high 
frequency hearing loss was diagnosed.  The examiner indicated 
that left ear hearing loss was clinically normal.  The 
examiner also diagnosed recurrent tinnitus, likely 
attributable to service related noise exposure.  

Service connection for bilateral tinnitus was granted in a 
November 2005 rating action and a 10 percent evaluation was 
assigned from August 2005.

In December 2005, the VA audiologist who conducted the 
September 2005 added an addendum to the original report.  The 
examiner having reviewed the claims folder, noted that 
whispered voice testing was normal upon the veteran's 
discharge from service and opined that based on this fact and 
the results of the September 2005 examination, it was less 
likely than not that the veteran's hearing loss was due to 
his military service.  

VA medical reports on file dated from September 2005 to May 
2006 do not reference hearing loss.

The veteran presented testimony at a travel Board hearing 
held in September 2008.  He testified to experiencing 
acoustic trauma from weapons fire in service, following which 
he experienced some immediate hearing deficit.  In the 
hearing testimony the veteran indicated that the ringing in 
his ears was worsening.  


Legal Analysis

The veteran maintains that he sustained bilateral hearing 
loss due to acoustic trauma associated with his service with 
the United States Navy.  Specifically, he reported that while 
in boot camp, he was subject to acoustic trauma (in excess of 
140 decibels) from M-1 rifle fire without hearing protection.  
He also reported that he served on board the USS Canisteo on 
the gun crew of a 5-inch cannon.  Again, the veteran reported 
that he was subject to acoustic trauma from the firing of 
this cannon (in excess of 140 decibels) without hearing 
protection.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

When an evidentiary basis is demonstrated showing a 
relationship between in-service exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, left ear hearing loss meeting 
the threshold requirements of 38 C.F.R. § 3.385 was barely 
shown by results of a VA examination conducted in 2005.

With respect to the right ear, none of the post service 
evidence of record, to include the September 2005 results of 
a VA audiological evaluation shows that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater.  Nor 
has it been shown that auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater or that his speech recognition in the 
right ear was less than 94 percent.  Therefore, the current 
level of hearing of the right ear is not considered impaired 
for VA purposes.  Since the veteran does not demonstrate a 
level of right ear hearing loss that is impaired as defined 
under 38 C.F.R. § 3.385, the Board cannot grant service 
connection for that disorder.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  In the absence of any indication of right ear 
hearing impairment as defined under VA regulations, the claim 
for right ear hearing loss is denied based on lack of current 
disability.  

In regard to the left ear, the Board reiterates that hearing 
impairment of the left ear was diagnosed and detailed in the 
September 2005 VA audiological examination, which shows that 
the criteria of 38 C.F.R. § 3.385 have been met.  The 
examiner opined that the veteran's tinnitus was due to 
acoustic trauma in service.  However, in a December 2005 
addendum to this examination, the examiner also provided the 
following opinion:  "Review of the vet's c-file revealed a 
normal whispered voice test bilaterally at the time of D/C 
from the service.  Based on the results of the [patient's] 
C&P exam completed on 9/15/05, it is less likely than not 
that the vet's [hearing loss] is due to military service."  

As was noted earlier, service connection for bilateral 
tinnitus was granted in a November 2005 rating action, based 
on the September 2005 examination report linking the 
veteran's tinnitus to acoustic trauma in service.

As previously noted, the VA examiner reviewed the veteran's 
claims file and noted the veteran's assumed exposure to noise 
during service.  Nevertheless, the examiner opined that it is 
less likely than not that the veteran's hearing loss is due 
to his military service, while on the other hand opining that 
the veteran's tinnitus was related to the in-service acoustic 
trauma.  The examiner offered no well-reasoned rationale as 
to why acoustic trauma in service causes current tinnitus but 
not current hearing impairment.  While the examiner explained 
that the veteran had a normal whispered voice test upon 
separation from service, there was no explanation as to why 
this fact makes it less likely than not that current left ear 
hearing impairment is unrelated to acoustic trauma sustained 
in service.  The Board notes that the veteran has 
consistently described exposure to acoustic trauma during 
active service.  In view of the fact that the veteran has 
been awarded service connection for tinnitus on the basis of 
this acoustic trauma, the Board finds the veteran's 
statements concerning the onset of hearing loss during or as 
a result of service to be credible.  Therefore, and upon 
review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence is in 
equipoise as to the question of whether the veteran's 
currently diagnosed hearing loss is related to service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter" the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a state of balance.  In 
the present case, while the VA examiner opined that the 
veteran's left ear hearing loss less likely than not related 
to military service, he conversely stated that the veteran 
had a current hearing loss disability and was exposed to 
hazardous noise during service.  Indeed, the VA examiner 
opined that acoustic trauma from service resulted in 
tinnitus, and on that basis the veteran was awarded service 
connection therefor.  The VA examiner's opinion is 
contradictory and not fully rationalized.  As such, in the 
Board's view it lends support to the veteran's claim because 
it suggests that the veteran's hearing loss is related to 
acoustic trauma sustained during service.  

As noted above, the veteran's statements of his exposure to 
noise during service and the VA examiner's diagnosis of 
hearing loss and notations of exposure to acoustic trauma 
during active service, it stands to reason that the current 
hearing loss is likely related to service.  Therefore, the 
Board is of the opinion that the evidence is at an 
approximate balance.  Accordingly, service connection for 
left ear hearing loss is granted.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


